t c memo united_states tax_court best life assurance company of california petitioner v commissioner of internal revenue respondent docket no filed date held accrued unpaid_losses on cancelable accident_and_health_insurance policies are not to be treated as part of total_reserves in the life_insurance_company qualifying fraction and petitioner therefore qualifies as a life_insurance_company under sec_816 i r c statements made in 385_f2d_1 9th cir the court_of_appeals to which an appeal herein would lie do not control our holding herein michael r schlessinger and michael a clark for petitioner milton j carter jr gregory m hahn and keith g medleau for respondent - - memorandum opinion swift judge for and respondent determined deficiencies in petitioner's federal income taxes of dollar_figure and dollar_figure respectively unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after settlement of some issues the issue for decision is whether petitioner best life in computing under sec_816 the qualifying fraction for life_insurance_company tax treatment should treat accrued unpaid_losses on cancelable accident and health ca h insurance policies as part of its total_reserves background this case was submitted fully stipulated under rule and the facts are not in dispute during the years in issue best life operated as an insurance_company with its principal_place_of_business located in irvine california best life insured the following types of insurance risks individual ordinary life cancelable group-term life and ca h insurance_companies are reguired by insurance regulators to maintain certain reserves to assure payment of future claims all states have adopted model regulations and utilize annual_statement forms annual statements promulgated by the national association of insurance commissioners naic to calculate the amount and to report minimum reserves that insurance_companies are required to maintain with respect to their outstanding individual and group health_insurance_policies see eg cal code regs tit secs since the 1930's on december of each year the valuation_date life and accident and health la h insurance_companies have been required under the above naic regulations to report on the annual statements the amount of their particular obligations either as liabilities or as reserves liabilities as reflected on exhibit of the annual statements correspond to claims for which the insurance_companies are currently liable including estimates of claims that as of the valuation_date have accrued but that have not yet been reported to the companies reserves as reflected on exhibits and of the annual statements correspond to claims computed using recognized mortality and morbidity tables for which the insurance_companies as of the valuation_date are expected to become liable some time in the future on the annual statements liabilities correspond to accrued claims and reserves correspond to unaccrued claims for the years in issue the following schedule reflects as indicated on its annual statements the computation by best life - - of its accrued liabilities and of its unaccrued reserves for and reported on annual statements accrued liabilities exhibit ca h medical dollar_figure dollar_figure unaccrued reserves exhibit ordinary group-term life big_number big_number exhibit ca h disability big_number big_number total unaccrued reserves big_number big_number discussion since congress has enacted separate rules of taxation for life_insurance_companies and nonlife insurance_companies compare sec_801 through with sec_831 through generally insurance_companies qualify as life_insurance_companies and are entitled to the related special tax treatment if more than percent of their total_reserves represent life_insurance_company reserves as defined in sec_816 sec_816 in pertinent part below provides the following description of the elements of the life_insurance_company qualifying percent fraction and of life_insurance total_reserves sec_816 life_insurance_company defined -- for purposes of this subtitle the term life_insurance_company means an insurance_company which is engaged in the business of issuing life_insurance and annuity_contracts either separately or combined with accident_and_health_insurance or noncancellable contracts of health and accident insurance if-- its life_insurance_reserves plus unearned premiums and unpaid_losses whether or not ascertained on noncancellable life accident or health policies not included in life_insurance_reserves comprise more than percent of its total_reserves as defined in subsection c c total_reserves defined ---for purposes of subsection a the term total_reserves means--- life_insurance_reserves unearned premiums and unpaid_losses whether or not ascertained not included in life_insurance_reserves and all other insurance_reserves_required_by_law the equation below summarizes the statutory elements of the sec_816 life_insurance_company qualifying fraction numerator denominator ratio life_insurance_reserves life_insurance_reserves percentage unpaid_losses on noncancelable life e unpaid_losses of life health and accident claims all other reserves insurance reserves in their computations of total life_insurance_company reserves the parties agree that the only dispute herein involves whether the term unpaid_losses in the denominator of the life -- - insurance_company qualifying fraction includes accrued unpaid_losses on ca h insurance policies ’ best life argues that the term unpaid_losses in sec_816 refers only to unaccrued unpaid_losses corresponding to the amounts reflected on exhibits and of its annual statements best life argues that accrued unpaid_losses reflect current liabilities not reserves in the naic annual_statement sense and that they should not be included in the denominator of the qualifying fraction as part of an insurance company's total_reserves accordingly for and best life calculated that it qualified as a life_insurance_company under sec_816 and timely filed u s life_insurance_company income_tax returns claiming life_insurance_company treatment and deductions under sec_806 in the amounts of dollar_figure and dollar_figure respectively on audit respondent treated the accrued amounts shown on exhibit of best life's annual statements as unpaid_losses in ' the following schedule reflects the parties' conflicting computations herein of best life's life_insurance_company gualifying fraction under sec_816 for best life dollar_figure big_number life reserves respondent dollar_figure big_number life reserves for best life dollar_figure big_number life reserves respondent dollar_figure big_number life reserves - the denominator of best life's life_insurance_company qualifying fraction based thereon respondent determined that best life did not gualify as a life_insurance_company as defined under sec_816 accordingly respondent disallowed the claimed life_insurance_company deductions under sec_806 we recently decided this same issue in favor of another insurance_company in 113_tc_231 which followed the court_of_appeals for the seventh circuit's opinion and analysis in 977_f2d_1027 7th cir revg 754_fsupp_130 n d ill we follow the holdings and the analyses set forth in those two opinions therein it is recognized that congress promulgated sec_801 through using the specialized language of the insurance industry and that congress generally intended the language of sec_801 through to be given the technical meaning used by the insurance industry see harco holdings inc v united_states f 2d pincite 574_f2d_1067 the definitions combine the 'labyrinthine composition’ of the tax law with the 'mystic processes' in life_insurance_reserves they were not ‘written for ordinary folk ' fn ref omitted 373_f2d_336 --- - central reserve life corp subs v commissioner supra pincite as we understand the history behind the life_insurance_company qualifying fraction and the terms unpaid_losses and reserves in the la h industry congress considered and intended that total_reserves under sec_816 include only future unaccrued and contingent_amounts harco holdings inc v united_states supra pincite alinco life ins co v united_states supra pincite 114_f2d_314 lst cir affg 38_bta_716 the supreme court has specifically held that in the accident_and_health_insurance industry unpaid_losses constitute reserves only as long as they are not accrued see 311_us_267 harco holdings inc v united_states supra since the late 1930's when naic first developed the predecessors to current la h industry regulations and the annual_statement forms the insurance industry and the annual statements have consistently separated future policy claim reserves unaccrued unpaid_losses on exhibits and from accrued losses on exhibit because the distinction between reserves and liabilities has been present in la h accounting throughout the relevant tax provisions naic's treatment of accrued unpaid_losses on the annual statements represents an authoritative --- - interpretive guide as to the item's treatment for federal_income_tax purposes see harco holdings inc v united_states supra pincite central reserve life corp subs v commissioner supra pincite as explained in harco holdings inc v united_states supra pincite we do not accept the naic's treatment of unpaid_losses as the definitive answer to the question before us nevertheless absent indications to the contrary we think it likely that congress meant to enact a taxation scheme that defines reserves and treats unpaid_losses as the naic does the annual_statement may not be definitive but it is an authoritative interpretive guide to the meaning of the statute fn ref omitted congress also has mandated some measure of deference to naic accounting principles by stating in sec_811l a that all computations with regard to methods_of_accounting shall be made in a manner consistent with the manner required for purposes of the annual_statement approved by the naic see also harco holdings inc v united_states supra we conclude that the term unpaid_losses has acquired a specialized meaning in the la h industry that includes only those unpaid_losses that represent actual reserves in the naic sense unaccrued unpaid_losses accrued unpaid_losses reflect liabilities and are not to be included in the denominator of the life_insurance_company qualifying fraction under sec_816 see harco holdings inc v united_states supra central natl -- - life ins co v unites states supra alinco life ins co v united_states supra central reserve life corp subs v commissioner supra but see 319_f2d_161 respondent argues that since congress did not expressly distinguish between accrued and unaccrued unpaid_losses the plain language of sec_816 requires that all unpaid_losses on ca h insurance policies whether accrued or unaccrued should be included in the denominator of the life_insurance_company qualifying fraction use by congress of the word unaccrued in sec_816 b does suggest that congress knew how to distinguish between accrued and unaccrued losses when it wanted to and while respondent's plain meaning argument has some appeal we nevertheless recognize the historical context and the specialized meaning in the la h industry of the terms unpaid_losses and reserves respondent also argues that under the golsen_rule we should defer to a statement made in 385_f2d_1 9th cir by the court_of_appeals for the ninth circuit to which an appeal herein would lie to the effect that the term unpaid_losses under former sec_806 includes accrued unpaid_losses see 54_tc_742 affd 445_f2d_985 10th cir the golsen_rule however applies only where the relevant court of appeals' decision is squarely in point we shall remain able to foster uniformity by giving effect to our own views in cases appealable to courts whose views have not yet been expressed and even where the relevant court_of_appeals has already made its views known by explaining why we agree or disagree with the precedent that we feel constrained to follow id pincite the golsen_rule does not apply where the precedent from the court_of_appeals constitutes dicta or contains distinguishable facts or law see eg 97_tc_180 dictum not controlling affd 983_f2d_868 8th cir metzger trust v commissioner t c factual distinctions render golsen_rule not squarely on point affd 693_f2d_459 5th cir 68_tc_609 n distinct legal guestion not governed by the golsen_rule affd 628_f2d_1196 9th cir as we stated in 99_tc_490 the golsen_rule only applies where the clearly established position of a court_of_appeals signals inevitable reversal upon appeal in united_states v occidental life ins co supra the court_of_appeals for the ninth circuit analyzed the meaning of the term unpaid_losses under former sec_806 a tax deduction provision repealed in in that case the parties stipulated that unpaid_losses in sec_801 now sec_816 had the same meaning as unpaid_losses in former sec_806 the court_of_appeals for the ninth circuit reached its ultimate conclusion on the meaning of unpaid_losses under former sec_806 and construed the language of sec_801 merely as support making clear its marginal reliance on its interpretation of the language of sec_801 the court_of_appeals for the ninth circuit in occidental life ins co stated as follows although an examination of sec_801 along these comparative lines is not required for a conclusion as to the meaning of unpaid_losses in sec_806 our interpretation of sec_801 now sec_816 is nevertheless persuasive in support of the result which we reach united_states v occidental life ins co supra pincite the court_of_appeals for the ninth circuit has traditionally accorded statements not necessary to its decision little precedential weight see eg 54_f3d_1466 9th cir statements not necessary to the decision reflect dicta and not binding precedent the court_of_appeals for the ninth circuit's statements and analysis in occidental life ins co do not clearly establish a position on the meaning of the term unpaid_losses under current sec_816 that signals to us an inevitable reversal upon appeal therefore the golsen_rule is not applicable to our resolution of the issue in this case we conclude that for the years in issue because its accrued unpaid_losses on ca h insurance policies are not to be included in total_reserves under sec_816 best life gualifies as a life_insurance_company under sec_816 and is to be allowed the claimed sec_806 deductions this reading of sec_816 conforms with the recent opinion of the tax_court and with the opinion of the court_of_appeals for the seventh circuit that are directly on point and comports with the insurance industry’s historical treatment of unpaid_losses and reserves to reflect the foregoing decision will be entered under rule
